Title: From Thomas Jefferson to John Taggert, 9 November 1805
From: Jefferson, Thomas
To: Taggert, John


                  
                     Sir 
                     
                     Washington Nov. 9. 05.
                  
                  Your kind offers of service on a former occasion have encouraged me to trouble you again with a commission of the same nature. I have occasion for the articles of oil, paint &c. below mentioned, and ask the favor of you to procure them for me, and to forward them to Messrs. Gibson & Jefferson of Richmond.   I wrote two days ago to messrs Jones & Howell for a supply of nailrod to be forwarded immediately to the same address. they may very probably be able to inform you of a conveyance, and it would be more secure should their and your articles go together. on informing me of the amount of the articles the cost shall be remitted without delay & with many thanks. in the mean time accept my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           
                              40. 
                              galls. linseed oil
                           
                           
                              600. 
                              
                                 ℔ White lead, dry
                           
                           
                              50. 
                              
                                 ℔ Whiting
                           
                           
                              20.
                              
                                 ℔ stone ochre
                           
                           
                              3.
                              
                                 ℔ Turkey umber.
                           
                           
                              6.
                              
                                 ℔ Terra di Siena
                           
                           
                              3.
                               gallons Copal varnish
                           
                        
                     
                     
                  
               